DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

Election/Restrictions
The restriction requirement between Species I and II, as set forth in the Office action mailed on 5/17/21, has been reconsidered in view of the examiner’s search.
In view of the examiner’s search, the species restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
On page 12 of applicant’s remarks, applicant takes the position that “Applicant respectfully notes that if the Office Action reads "flow control devices, such as plugs, valves" to disclose or suggest "port seal member" of claim 1, Longbottom does not disclose or illustrate the positioning of the "flow control devices, such as plugs, valves," or their positionings with respect to the y-block.”. This position is not accurate and not on point because it fails to consider the examiner’s reference to “flow diverter 390 with a sliding sleeve 398 and a seal 408 (gasket) and a latching profile 426” which was cited in the 9/9/21 office action on page 7 and 
Applicant argues that “Longbottom does not teach or suggest "at least one gasket positioned between the y-block and the port seal member" as recited in claim 1.” This argument is not persuasive because the combination of Longbottom and Steele teaches the claimed limitation as described in the office action below. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 15 is objected to because of the following informalities: in line 4, it is suggested to insert the article --a-- before the phrase “D-shaped” lateral bore to improve clarity and to be consistent with the claim language as shown in claim 1 lines 2-3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom et al. US6125937 in view of Steele et al. US20160273312.
Regarding independent claim 1, Longbottom discloses, in Figure 22,
A multilateral junction apparatus (Fig. 22) comprising: a y-block (Fig. 22; device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) having formed therein a main bore (Fig. 22; the bore that passes through portals 532 and 536) and a lateral port (see the assumed interpretation in the 35 USC 112(b) rejection above; Fig. 22; the “lateral port housing” is the housing structure that forms portal 534 and thus also comprises portal 534), the lateral port having a shaped lateral bore (Fig. 22; portal 534 has a shape) in fluid communication with the main bore (Fig. 22).
Longbottom is silent regarding a D-shaped lateral bore; a port seal member having at least one of an opened, closed, and choked position; wherein the port seal member integrates with the main bore of the y-block; at least one gasket between the y-block and the port seal member.
Steele teaches a D-shaped lateral bore (in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a (D-shaped lateral port housing) comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify both the shape of the lateral bore and the shape of the lateral port as taught by Longbottom to each be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads (Steele; [0034] provide a location to run or extend control lines).
The previously recited combination of Longbottom in view of Steele does not teach a port seal member having at least one of an opened, closed, and choked position; wherein the port seal member integrates with the main bore of the y-block; at least one gasket between the y-block and the port seal member.
In another portion of Longbottom, Longbottom teaches a port seal member having at least one of an opened, closed, and choked position (Longbottom; Fig. 18; at least two valve operational positions shown, a flow diverter 390 with a sliding sleeve 398 and a latching profile 426 and a corresponding latching shifting tool; the flow diverter 390 is the port seal member shown as a sliding sleeve choke valve type of port seal member; col. 24:62-66 a person of ordinary skill in the art would find it obvious to make certain modifications, additions, 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and y-block (device 530) as taught by Longbottom in Figure 22 in view of Steele to include the integrated port seal member and gasket (the assembly of flow diverter 390 with a sliding sleeve 398 and a seal 408 (gasket) and a latching profile 426 and a corresponding latching shifting tool) as taught by Longbottom in Figure 18 to yield a port seal member having at least one of an opened, closed, and choked position; wherein the port seal member integrates with the main bore of the y-block; at least one gasket between the y-block and the port seal member for the purpose of selectively controlling fluid flow (Longbottom; col. 22:55-61 FCDs/valves; col. 24:62-66 obvious to modify).

Regarding claims 2 and 16, Longbottom discloses/teaches wherein the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in a closed position (Fig. 18; seal 408).

Regarding claim 3, Longbottom discloses/teaches further comprising a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member (Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller).

Regarding claims 4 and 17, Longbottom discloses/teaches wherein the port seal member is controllable using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller).

Regarding claims 5 and 18, Longbottom discloses/teaches wherein the controller (Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller) performs an opening, closing, and choking operation on at least one port seal member using a device identifier (latching profile 426 provides an indication that latching shifting tool is coupled to sliding/choke sleeve 398) and a control command (user/operator of the latching shifting tool provides the control command to move sliding/choke sleeve 398 between various longitudinal positions).

Regarding claims 6, 13, and 19, Longbottom in view of Steele teaches wherein the lateral port is one of a D-shape (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a (D-shaped lateral port housing) comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads) and circular shape and configured to couple to a lateral leg (Longbottom; Fig. 22; tubular 528).

Regarding claims 7, 14, and 20, Longbottom discloses wherein the y-block is a single object with the main bore and the lateral bore formed therein (Fig. 22; device 530).
Longbottom is silent regarding the y-block is a single, machined object.
Steele teaches a single, machined object (downhole components can be formed from separate components or be formed as an integral/monolithic component by being machined from a solid block of material; [0027] make separable or make integral; [0032] make integral by machining from a single solid block of material).


Regarding independent claim 8, Longbottom discloses, in Figure 22,
A method (Fig. 22) of using a multilateral junction apparatus (Fig. 22) in a wellbore environment (Fig. 22), the method comprising: a y-block (Fig. 22; device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) to form a main bore (Fig. 22; the bore that passes through portals 532 and 536), and a lateral port (see the assumed interpretation in the 35 USC 112(b) rejection above; Fig. 22; the “lateral port housing” is the housing structure that forms portal 534 and thus also comprises portal 534), the lateral port having a shaped lateral bore (Fig. 22; portal 534 has a shape) in fluid communication with the main bore (Fig. 22); coupling a first main bore tubular (tubular 522) with an upper end of the y-block (Fig. 22); coupling a second main bore tubular (tubular 494) with a lower end of the y-block (Fig. 22); coupling a lateral leg (tubular 528) with the lateral port (Fig. 22); performing downhole wellbore operations (Fig. 2; producing reservoir fluids 78 and/or 80 from formations 44 and/or 46).
Longbottom is silent regarding machining a y-block.
Steele teaches machining (downhole components can be formed from separate components or be formed as an integral/monolithic component by being machined from a solid block of material; [0027] make separable or make integral; [0032] make integral by machining from a single solid block of material).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by Longbottom to be formed by machining 
Longbottom is silent regarding a D-shaped lateral bore.
Steele teaches a D-shaped lateral bore (in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a (D-shaped lateral port housing) comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify both the shape of the lateral bore and the shape of the lateral port as taught by Longbottom to each be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads (Steele; [0034] provide a location to run or extend control lines).
The previously recited combination of Longbottom in view of Steele does not teach integrating a port seal member within the y-block, wherein the port seal member includes at least one of an opened, closed, and choked position; and controlling operation of the port seal member during the downhole wellbore operations; positioning at least one gasket between the y-block and the port seal member.
In another portion of Longbottom, Longbottom teaches integrating a port seal member within the y-block, wherein the port seal member includes at least one of an opened, closed, and choked position; and controlling operation of the port seal member during the downhole wellbore operations (Longbottom; Fig. 18; at least two valve operational positions shown, a flow 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus, method, and y-block (device 530) as taught by Longbottom in Figure 22 in view of Steele to include controlling the operation of the integrated port seal member and gasket (the assembly of flow diverter 390 with a sliding sleeve 398 and a seal 408 (gasket) and a latching profile 426 and a corresponding latching shifting tool) as taught by Longbottom in Figure 18 to yield integrating a port seal member within the y-block, wherein the port seal member includes at least one of an opened, closed, and choked position; and controlling operation of the port seal member during the downhole wellbore operations; positioning at least one gasket between the y-block and the port seal member for the purpose of selectively controlling fluid flow (Longbottom; col. 22:55-61 FCDs/valves; col. 24:62-66 obvious to modify).

Regarding claim 9, Longbottom discloses/teaches wherein the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in the closed position (Fig. 18; seal 408).

Regarding claim 10, Longbottom discloses/teaches performing at least one of an opening, closing, and choking operation on the port seal member (Fig. 18; latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller; also, controlling sliding/choke sleeve 398 by applying fluid pressure from the surface per col. 19:18-20).

Regarding claim 11, Longbottom discloses/teaches controlling the port seal member using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (latching shifting tool that engages latching profile 426 to displace sliding/choke sleeve 398 in which the latching shifting tool is a mechanical controller; also, controlling sliding/choke sleeve 398 by applying fluid pressure from the surface per col. 19:18-20).

Regarding claim 12, Longbottom discloses/teaches performing an opening, closing, and choking operation on at least one port seal member using a device identifier (latching profile 426 provides an indication that latching shifting tool is coupled to sliding/choke sleeve 398) and a control command (user/operator of the latching shifting tool provides the control command to move sliding/choke sleeve 398 between various longitudinal positions).


Regarding independent claim 15, Longbottom discloses, in Figure 22,
A multilateral junction system (Fig. 22) in a wellbore environment (Fig. 22), the system comprising: a y-block (Fig. 22; device 530 which can be configured to be installed with flow control devices or valves for the purpose of selectively controlling fluid flow; col. 22:55-61) having formed therein a main bore (Fig. 22; the bore that passes through portals 532 and 536) and a shaped lateral port (see the assumed interpretation in the 35 USC 112(b) rejection above; Fig. 22; the “lateral port housing” is the housing structure that forms portal 534 and thus also comprises portal 534), the lateral port having shaped lateral bore (Fig. 22; portal 534 has a shape) in fluid communication with the main bore (Fig. 22).
Longbottom is silent regarding a D-shaped lateral port; a D-shaped lateral bore.
Steele teaches a D-shaped lateral port; a D-shaped lateral bore (in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a (D-shaped lateral port housing) comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify both the shape of the lateral bore and the shape of the lateral port as taught by Longbottom to each be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads (Steele; [0034] provide a location to run or extend control lines).
The previously recited combination of Longbottom in view of Steele does not teach a port seal member having at least one of an opened, closed, and choked position; and a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member; wherein the port seal member integrates with the main bore of the y-block; at least one gasket positioned between the y-block and the port seal member.
In another portion of Longbottom, Longbottom teaches a port seal member having at least one of an opened, closed, and choked position; and a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member; wherein the port seal member integrates with the main bore of the y-block (Longbottom; Fig. 18; at least two valve operational positions shown, a flow diverter 390 with a sliding sleeve 398 and a latching profile 426 and a corresponding latching shifting tool; the flow diverter 390 is the port seal member shown as a sliding sleeve choke valve type of port seal member; col. 24:62-66 a person of ordinary skill in the art would find it obvious to make certain 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system and y-block (device 530) as taught by Longbottom in Figure 22 in view of Steele to include the integrated port seal member and controller and gasket (the assembly of flow diverter 390 with a sliding sleeve 398 and a seal 408 (gasket) and a latching profile 426 and a corresponding latching shifting tool) as taught by Longbottom in Figure 18 to yield a port seal member having at least one of an opened, closed, and choked position; and a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member; wherein the port seal member integrates with the main bore of the y-block; at least one gasket positioned between the y-block and the port seal member for the purpose of selectively controlling fluid flow (Longbottom; col. 22:55-61 FCDs/valves; col. 24:62-66 obvious to modify).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document US10060225 teaches, in Figure 4, a Y-block with “a lower seal bore 70 positioned to form a seal with an intervention string or other component”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/1/22